754	                          March 10, 2016	                            No. 15

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                      Casey J. DECKARD,
                     Respondent on Review,
                                v.
                       Diana L. BUNCH,
                            Defendant,
                               and
                        Jeffrey N. KING,
                  as Personal Representative of
              the Estate of Roland King, Deceased,
                      Petitioner on Review.
             (CC 102298; CA A151792; SC S062948)

    On review from the Court of Appeals.*
    Argued and submitted September 10, 2015.
   Thomas M. Christ, Cosgrave Vergeer Kester, LLP,
Portland, argued the cause and filed the brief for petitioner
on review.
   Brent W. Barton, The Barton Law Firm PC, Newport,
argued the cause and filed the brief for respondent on review.
With him on the brief was William A. Barton.
  Jeffrey D. Eberhard, Smith Freed & Eberhard, P.C.,
Portland, filed a brief on behalf of amicus curiae Smith
Freed & Eberhard, PC.
  Kristian Roggendorf, Roggendorf Law LLC, Lake
Oswego, filed a brief on behalf of amicus curiae Oregon Trial
Lawyers Association.
  Before Balmer, Chief Justice, and Kistler, Walters,
Landau, Baldwin, Brewer, and Nakamoto, Justices.**
______________
	**  Appeal from Lincoln County Circuit Court, Charles P. Littlehales, Judge.
267 Or App 41, 340 P3d 655 (2014).
	   **  Linder, J., retired December 31, 2015, and did not participate in the deci-
sion of this case.
Cite as 358 Or 754 (2016)	755

    BREWER, J.
   The decision of the Court of Appeals is reversed, and the
judgment of the circuit court is affirmed.
    Case Summary: After sustaining serious injuries from a collision with
an intoxicated motorist, plaintiff brought a statutory liability claim against
defendant for serving alcohol to a visibly intoxicated guest, in violation of ORS
471.565(2). The trial court determined that ORS 471.565 does not create an inde-
pendent claim, but, instead, limits common-law liability. The court dismissed
plaintiff’s statutory liability claim. Plaintiff appealed, alleging that this court
has interpreted ORS 471.565 and its predecessors as providing a statutory right
of action against commercial alcohol providers and social hosts who over-serve
patrons and guests. The Court of Appeals disagreed with that conclusion and
reversed. Held: (1) ORS 471.565(2) does not provide an independent statutory
right of action against a host who furnishes alcohol to a visibly intoxicated per-
son; and (2) the legislature enacted the predecessors to ORS 471.565 to approve a
common-law negligence standard, which includes the requirement to show that a
defendant knew or should have known of an unreasonable risk of harm to a third
party at the time that he or she served a visibly intoxicated person.
    The decision of the Court of Appeals is reversed, and the judgment of the
circuit court is affirmed.
756	                                                       Deckard v. Bunch

	          BREWER, J.
	        This case presents the issue of whether ORS
471.565(2) provides an independent statutory right of action
against a social host who served alcohol to a visibly intox-
icated guest, who in turn caused injuries to a third party.
Plaintiff, who was injured in a motor vehicle accident,
brought this action against the driver of the other vehicle,
Bunch, and the social host who served that driver.1 Plaintiff
asserted two claims against the social host, King: One for
common-law negligence, and the second, which is our pri-
mary focus here, for statutory liability. In the common-law
negligence claim, plaintiff alleged that King (defendant) was
negligent in serving alcohol to his visibly intoxicated guest
at his home when it was reasonably foreseeable that she
would drive her vehicle and cause injury to persons on the
roadway.2 In his statutory liability claim, plaintiff alleged
that defendant was statutorily liable for serving alcohol to
the guest in violation of ORS 471.565(2).3
	         Defendant filed a pretrial motion to dismiss plain-
tiff’s statutory liability claim under ORCP 21 A(8) for fail-
ure to allege ultimate facts sufficient to state a claim for
relief. The trial court granted the motion to dismiss, and the
case was tried solely on the common-law negligence claim,

	1
        The other driver, Bunch, is not a party to this appeal.
	2
        After the accident, King passed away. This action was brought against the
personal representative of King’s estate. We refer to both King and the personal
representative as “defendant.”
	3
        ORS 471.565(2) provides:
    	 “A person licensed by the Oregon Liquor Control Commission, person
    holding a permit issued by the commission or social host is not liable for
    damages caused by intoxicated patrons or guests unless the plaintiff proves
    by clear and convincing evidence that:
    	 “(a) The licensee, permittee or social host served or provided alcoholic
    beverages to the patron or guest while the patron or guest was visibly intoxi-
    cated; and
    	     “(b)  The plaintiff did not substantially contribute to the intoxication of
    the patron or guest by:
    	     “(A)  Providing or furnishing alcoholic beverages to the patron or guest;
    	     “(B)  Encouraging the patron or guest to consume or purchase alcoholic
    beverages or in any other manner; or
    	     “(C)  Facilitating the consumption of alcoholic beverages by the patron or
    guest in any manner.”
Cite as 358 Or 754 (2016)	757

resulting in a jury verdict for defendant.4 Plaintiff appealed,
assigning error to the dismissal of the statutory liability
claim. The Court of Appeals reversed. Deckard v. Bunch,
267 Or App 41, 340 P3d 655 (2014). That court concluded
that, in enacting ORS 471.565(2), the legislature intended
to impose statutory liability on social hosts for serving vis-
ibly intoxicated guests; the court also rejected defendant’s
argument that any error in dismissing the statutory liabil-
ity claim was rendered harmless by the jury instructions
that the trial court gave. Id. at 51-54. We granted review
to determine whether ORS 471.565(2) provides a statutory
liability claim against alcohol providers that exists inde-
pendently of a claim for common-law negligence. For the rea-
sons that follow, we conclude that it does not. We therefore
reverse the decision of the Court of Appeals and affirm the
judgment of the circuit court.

        I.  FACTS AND PROCEDURAL HISTORY

	        On review of the trial court’s dismissal of plaintiff’s
statutory liability claim pursuant to ORCP 21 A(8), “we
accept all well-pleaded allegations of the complaint as true
and give plaintiff[ ] the benefit of all favorable inferences
that may be drawn from the facts alleged.” Stringer v. Car
Data Systems, Inc., 314 Or 576, 584, 841 P2d 1183 (1992),
recons den, 315 Or 308 (1993). Plaintiff alleged in his com-
plaint that, shortly before the accident, Bunch was at defen-
dant’s house, where she consumed a number of alcoholic
drinks. Plaintiff further alleged that Bunch was intoxicated
when her vehicle subsequently crossed the center lane of
traffic and collided head-on with plaintiff’s vehicle, causing
plaintiff to sustain serious injuries. In his statutory liabil-
ity claim, plaintiff alleged that defendant was negligent “in
serving and/or providing alcohol to [Bunch] when she was
visibly intoxicated in violation of ORS 471.565.”

	        In his motion to dismiss, defendant argued that
ORS 471.565 did not create an independent statutory lia-
bility claim, but, rather, operated as a “shield” imposing
limitations on common-law claims against commercial and

	4
     The jury found Bunch liable and awarded damages to plaintiff.
758	                                                    Deckard v. Bunch

social providers of alcohol.5 The trial court agreed with that
proposition and granted the motion to dismiss.
	        On appeal after the jury rendered a verdict for
defendant on the common-law negligence claim, plaintiff
argued that the trial court erred in dismissing the statu-
tory liability claim on the ground that this court previously
has interpreted ORS 471.565 and its predecessor statutes
as providing a statutory right of action to protect motorists
who are injured by intoxicated drivers. Defendant responded
that the statute does not create statutory liability but,
instead, limits liability by placing conditions on the right
to recover at common law. Alternatively, defendant argued
that, even if the trial court erred in dismissing the statu-
tory liability claim, the error was harmless because the jury
was instructed that defendant was liable for common-law
negligence if he served alcohol to Bunch while she was
intoxicated—the same instruction that plaintiff would have
been entitled to on the statutory liability claim.
	        The Court of Appeals reversed the trial court’s dis-
missal of the statutory liability claim. Deckard, 267 Or App
at 43. After discussing the legislature’s enactment of former
ORS 30.950 (1979), renumbered as ORS 471.565 (2001), sub-
sequent amendments to the statute, and this court’s case
law on the subject, the Court of Appeals concluded that “the
legislature intended to create statutory liability” and that
plaintiff’s claim arose from the particular risk that the leg-
islature addressed—the risk of injury to a third party by a
drunk driver who was served alcohol while visibly intoxi-
cated. Id. at 51-52. Accordingly, the court held that the trial
court had erred in dismissing the statutory liability claim;
the court further concluded that the error was not harmless.
Id. at 52, 54.
	         On review, the parties renew their arguments before
the trial court and the Court of Appeals. In this case, plain-
tiff already had a common-law negligence claim; a host may
be liable for serving a visibly intoxicated guest who drives
a car and injures a third person. See Campbell v. Carpenter,
	5
     King also moved to dismiss any claim for negligence per se. Plaintiff
responded that he had not alleged a claim for negligence per se and conceded that
such a claim did not exist.
Cite as 358 Or 754 (2016)	759

279 Or 237, 243-44, 566 P2d 893 (1977) (serving alcohol to
visibly intoxicated patron amounted to common law negli-
gence where tavern owner reasonably could have foreseen
that intoxicated patron would drive from tavern and injure
others off of premises). Nevertheless, plaintiff contends that
he also has a statutory claim that permits him to hold defen-
dant liable for that same conduct. Plaintiff seeks the bene-
fit of a statutory claim because he understands that, in a
statutory claim, he need not prove foreseeability. Plaintiff
asserts that the text, context, and legislative history of ORS
471.565 indicate that the legislature intended to create a
statutory liability claim that does not require proof of fore-
seeability. Defendant responds that, when viewed through
the proper interpretive lens, the statute does not create such
a statutory liability claim against providers of alcohol.
	        As explained below, we conclude that, when it
enacted former ORS 30.950 (1979), the predecessor statute
to ORS 471.565, the 1979 legislature intended to approve
the common-law negligence standard for alcohol provider
liability previously established by this court. We further
conclude that there is no basis to infer that that legislative
assembly impliedly intended to create a separate statutory
right of action with elements different from the common-law
negligence standard. Finally, we conclude that no subse-
quent amendments to the statute altered that intent.
                       II. ANALYSIS
A.  Statutory Liability
	        Statutory liability “arises when a statute either
expressly or impliedly creates a private right of action for the
violation of a statutory duty.” Doyle v. City of Medford, 356
Or 336, 344, 337 P3d 797 (2014) (citing Nearing v. Weaver,
295 Or 702, 670 P2d 137 (1983)). A statutory liability claim
“allows recovery of damages if the plaintiff can show that
the damages suffered came about as a result of the viola-
tion of a statute which the legislature passed intending to
give recourse to a group of plaintiffs, which includes the
plaintiff then seeking redress under the terms of the stat-
ute.” Bellikka v. Green, 306 Or 630, 636, 762 P2d 997 (1988).
In synthesis, to prove a claim for statutory liability, the
plaintiff must establish that: (1) a statute imposed a duty
760	                                        Deckard v. Bunch

on the defendant; (2) the legislature expressly or impliedly
intended to create a private right of action for violation of
the duty; (3) the defendant violated the duty; (4) the plaintiff
is a member of the group that the legislature intended to
protect by imposing the duty; and (5) the plaintiff suffered
an injury that the legislature intended to prevent by creat-
ing the duty.
	         Because the issue is one of legislative intent, the
determination of whether an enactment created statutory
liability is a matter of statutory interpretation; thus, when
a statute prescribing a duty does not expressly indicate
whether the legislature intended to create statutory lia-
bility to enforce the duty, we consider whether such intent
is implied by examining “the text, context, or legislative
history of the statute creating the duty.” Doyle, 356 Or at
344-45; see also State v. Gaines, 346 Or 160, 171-73, 206 P3d
1042 (2009) (setting out methodology).
	        In its earlier decisions—especially in decisions
pre-dating the adoption of our current statutory interpre-
tation methodology—this court sometimes emphasized two
factors that it deemed significant to the implied legislative
intent inquiry: (1) whether the statute refers to civil lia-
bility in some way, Chartrand v. Coos Bay Tavern, 298 Or
689, 696, 696 P2d 513 (1985); Nearing, 295 Or at 707; and
(2) whether the statute provides no express remedy, civil or
otherwise, for its violation and, therefore, there would be no
remedy of any sort unless the court determined that the leg-
islature impliedly created one or the court itself provided
one, Chartrand, 298 Or at 696; Nearing, 295 Or at 708-11.
However, those factors are neither exclusive nor talismanic,
and, in some instances—including, as we shall see, in this
case—they may not advance the analysis very far. Instead,
it bears reiteration that the proper methodology for deter-
mining whether the legislature (either expressly or by impli-
cation) intended to create a right of action for enforcement of
a statutory duty is the familiar holistic framework applica-
ble to all statutory interpretation problems—careful exam-
ination of the statutory text, context, and legislative history.
	      To further set the stage for our analysis, we briefly
compare the roles that the concept of foreseeability plays
Cite as 358 Or 754 (2016)	761

in statutory liability claims and common law negligence
claims.6 To impose liability in a common law negligence
claim, a court must conclude that the conduct at issue
“unreasonably created a foreseeable risk to a protected inter-
est of the kind of harm that befell the plaintiff.” Fazzolari v.
Portland School Dist. No. 1J, 303 Or 1, 17, 734 P2d 1326
(1987). In that formulation, foreseeability plays at least two
roles—it determines (1) whether the conduct created a fore-
seeable risk to a protected interest such that the defendant
may be held liable for that conduct—a concept that has been
referred to as “duty”; and (2) whether the defendant may be
held liable to plaintiff for the particular harm that befell
the plaintiff—a concept that has been referred to as “legal”
or “proximate” cause. The roles that foreseeability plays are
not always distinct and they may overlap.
	        As noted, statutory liability arises from the enact-
ment of a statute that effectuates a legislative intent to cre-
ate a right of action to enforce a statutory duty. It need not
include particular elements of a negligence claim; thus, for
example, if a violation is proven, it ordinarily does not mat-
ter whether the defendant acted reasonably under the cir-
cumstances. Bellikka, 306 Or at 650; Gattman v. Favro, 306
Or 11, 15, 757 P2d 402 (1988).7 The role that foreseeability
	6
       “Negligence per se” is different still. It is a shorthand descriptor “for a neg-
ligence claim in which the standard of care is expressed by a statute or rule.”
Abraham v. T. Henry Construction, Inc., 350 Or 29, 35 n 5, 249 P3d 534 (2011)
(citing Shahtout v. Emco Garbage Co., 298 Or 598, 601, 695 P2d 897 (1985)).
When a negligence claim otherwise exists, and a statute or rule defines the stan-
dard of care expected of a reasonably prudent person under the circumstances, a
violation of that statute or rule establishes a presumption of negligence. Barnum
v. Williams, 264 Or 71, 74-79, 504 P2d 122 (1972). Once a violation is proven, the
burden shifts to the violator to prove that he or she acted reasonably under the
circumstances. Resser v. Boise-Cascade Corporation, 284 Or 385, 392, 587 P2d
80 (1978). A statute that sets a standard of care addresses only one element of a
negligence claim; other elements remain unaffected and must be established.
	7
       In fact, a claim created by the legislature is not necessarily even a tort
claim. In Bellikka, the court discussed the statutory claim for violations of the
Oregon Residential Landlord and Tenant Act (ORLTA) recognized in Brewer v.
Erwin, 287 Or 435, 600 P2d 398 (1979), abrogated by McGanty v. Staudenraus,
321 Or 532, 901 P2d 841 (1995). Bellikka, 306 Or at 634-35. In Brewer, the court
concluded, from the fact that the ORLTA provided that it “shall be so admin-
istered that an aggrieved party may recover appropriate damages,” that the
legislature intended to create a civil claim for damages. In Bellikka, the court
observed that “[s]tatutory liability is not necessarily ‘tort’ liability,” 306 Or at
635, and explained that the claim permitted in Brewer “allows recovery of dam-
ages if the plaintiff can show that the damages suffered came about as a result of
762	                                                     Deckard v. Bunch

will play in a statutory liability claim, if any, will depend
on legislative intent; that is, whether foreseeability is an
element of a statutory claim depends not on the fact that
the claim is established by statute, but on whether the leg-
islature intended that foreseeability be an element of the
claim that it creates. If, for instance, the legislature imposes
a duty to engage in conduct or refrain from conduct and
intends to create a statutory claim for breach of that duty,
then the legislature also may intend not to require that the
plaintiff prove foreseeability as a concept that establishes
a duty. The legislature already may have determined that,
when a defendant’s conduct violates the statute, that con-
duct creates a foreseeable risk to persons in the plaintiff’s
position, or that foreseeability is not an element of the stat-
utory claim. See Gattman, 306 Or at 15 (so holding).
	         A conclusion that the legislature intended to dis-
pense with foreseeability as a concept that establishes duty
does not, however, necessarily mean that the legislature
also intended to dispense with foreseeability as a concept
that establishes the limits of a defendant’s liability. Whether
a plaintiff must allege and prove that the harm that befell
the plaintiff was foreseeable will depend on the statute in
question. For instance, if a statute indicates a particular
harm that the statute is intended to prevent, and the plain-
tiff alleges that she suffered harm of that type, there may be
no need for the plaintiff to allege and prove that that harm
was foreseeable. In contrast, where a statute does not indi-
cate the type of harm that it is intended to remedy or where
the harm that the plaintiff alleges is attenuated, then the
plaintiff may be required to allege and prove that the harm
that the plaintiff suffered was reasonably foreseeable.
	       With the foregoing principles in mind, we turn to
the statute at hand.
B.  ORS 471.565
	      As discussed in greater detail below, this court
has examined ORS 471.565 and its predecessor statutes

the violation of a statute which the legislature passed intending to give recourse
to a group of plaintiffs, which includes the plaintiff then seeking redress under
the terms of the statute.” Id. at 636. Thus, the court looked to the statute that
created the claim to determine its elements.
Cite as 358 Or 754 (2016)	763

on several previous occasions. We have not, however, con-
strued the statute to resolve the issue before us under our
statutory interpretation methodology described in Gaines.
Accordingly, we turn to that task; we begin with the stat-
ute’s text and context, and then consider the legislative
history.
     1.  Text and Context
	        ORS 471.565 provides:
    	 “(1)  A patron or guest who voluntarily consumes alco-
    holic beverages served by a person licensed by the Oregon
    Liquor Control Commission, a person holding a permit
    issued by the commission or a social host does not have a
    cause of action, based on statute or common law, against
    the person serving the alcoholic beverages, even though the
    alcoholic beverages are served to the patron or guest while
    the patron or guest is visibly intoxicated. * * *
    	 “(2)  A person licensed by the Oregon Liquor Control
    Commission, person holding a permit issued by the com-
    mission or social host is not liable for damages caused by
    intoxicated patrons or guests unless the plaintiff proves by
    clear and convincing evidence that:
    	 “(a)  The licensee, permittee or social host served or
    provided alcoholic beverages to the patron or guest while
    the patron or guest was visibly intoxicated; and
    	 “(b)  The plaintiff did not substantially contribute to
    the intoxication of the patron or guest by:
    	 “(A)  Providing or furnishing alcoholic beverages to the
    patron or guest;
    	 “(B)  Encouraging the patron or guest to consume or
    purchase alcoholic beverages or in any other manner; or
    	 “(C)  Facilitating the consumption of alcoholic bever-
    ages by the patron or guest in any manner.”
	        According to defendant, the statutory text does
not indicate when an alcohol provider is liable for serving
alcohol to a guest who then injures third parties; instead,
it indicates when an alcohol provider is not liable. In defen-
dant’s view, subsection (1) provides that a patron or guest
who voluntarily drinks “does not have a cause of action”
against an alcohol provider “even though” the patron or
764	                                                     Deckard v. Bunch

guest was served while visibly intoxicated, and subsection
(2) states that an alcohol provider is “not liable” for injuries
that a patron or guest inflicts on a third party off-premises
“unless” the patron or guest was served while visibly intox-
icated. Defendant argues that, instead of creating liability,
those subsections impose restrictions on whatever liabil-
ity an alcohol provider may have apart from ORS 471.565,
including under the common law.

	        With regard to the context of the statute, defendant
observes that ORS 471.565 does not impose a duty on alcohol
providers not to serve alcohol to visibly intoxicated patrons
and guests. Instead, that duty is imposed by another stat-
ute, ORS 471.410(1), which provides that a “person may not
sell, give or otherwise make available any alcoholic liquor
to any person who is visibly intoxicated.” Moreover, defen-
dant notes that this court previously has held that the duty
imposed by ORS 471.410(1) 8 not to serve alcohol to visibly
intoxicated persons does not create an appropriate standard
of care for imposing liability based on negligence per se. See
Stachniewicz v. Mar-Cam Corporation, 259 Or 583, 585-88,
488 P2d 436 (1971), overruled in part on other grounds by
Davis v. Billy’s Con-Teena, Inc., 284 Or 351, 356 n 4, 587 P2d
75 (1978).

	         In response, plaintiff argues that both the text and
context of ORS 471.565 indicate that the legislature intended
to create statutory liability. According to plaintiff, the stat-
ute’s text contemplates liability twice, albeit in reverse form,
in that subsection (1) states when a patron or guest “does
not have a cause of action, based on statute or common law,”
and subsection (2) states when an alcohol provider will be
“liable for damages” by setting out the criteria for when they
will not be liable. Plaintiff notes that “[s]uch reasoning by
negative implication frequently has been a focal point of this
court’s statutory liability decisions.” See Doyle, 356 Or at
357 n 10 (citing Scovill v. City of Astoria, 324 Or 159, 169,

	8
       When the court issued several of the relevant decisions cited in this opin-
ion, the statute was numbered ORS 471.410(3). To avoid confusion, we cite and
quote to the current version of the statute, ORS 471.410(1) (2015), throughout
this opinion because the renumbering effected by the 1977 amendment does not
affect our analysis. See Or Laws 1977, ch 814, § 1.
Cite as 358 Or 754 (2016)	765

921 P2d 1312 (1996); Chartrand, 298 Or at 695-96; Nearing,
295 Or at 708-10).
	        With respect to the statute’s context, plaintiff
argues that subsection (1) bars all claims arising from a
person’s voluntary intoxication, whether “based on statute
or common law.” In plaintiff’s view, the fact that subsection
(2) does not contain similar wording suggests that the legis-
lature intended to preserve both common-law and statutory
claims. In response to defendant’s argument that the duty
not to serve visibly intoxicated persons is imposed by ORS
471.410(1), not ORS 471.565, plaintiff argues that both stat-
utes impose such a duty, but the scope of that duty—and
whether its violation imposes liability—is different depend-
ing on the presenting circumstances.
	        We observe, initially, that ORS 471.565 does not
expressly create a private right of action, and plaintiff does
not contend otherwise. Compare ORS 471.565 with e.g., ORS
30.780 (“Any person violating [the anti-gambling statutes]
shall be liable in a civil suit for all damages occasioned
thereby.” (Emphasis added.)), ORS 30.825 (“Any person who
is damaged by an act prohibited in ORS 164.886(1) to (3)
[tree spiking] may bring a civil action to recover damages
sustained.” (Emphasis added.)). The issue thus reduces to
whether the statute impliedly creates statutory liability. The
threshold inquiry in that determination, as noted above, is
whether the statute imposed a duty on defendant.
	        A duty is a “legal obligation that is owed or due to
another and that needs to be satisfied; that which one is
bound to do, and for which somebody else has a correspond-
ing right.” Black’s Law Dictionary 615 (10th ed 2014). When
a statute mandates a course of action, a duty is created.
Scovill, 324 Or at 167. Viewed in those terms, the text of
ORS 471.565 does not directly impose a legal obligation not
to serve alcohol to visibly intoxicated persons. To complicate
things further, ORS 471.410(1), not ORS 471.565, directly
imposes a legal obligation on hosts and commercial serv-
ers not to serve alcohol to visibly intoxicated persons.9 In

	9
     Plaintiff does not argue that ORS 471.565 and ORS 471.410(1) jointly
impose such an obligation. Instead, plaintiff asserts that the two statutes operate
independently. As noted, this court has held that ORS 471.410(1) does not provide
766	                                                      Deckard v. Bunch

this unusual set of circumstances, what is clear is that ORS
471.565 refers to a duty not to serve visibly intoxicated per-
sons. What is less clear from its text and context is whether
the statute itself imposes the duty or whether the duty to
which it refers has a different source.
	         We need not resolve that issue in this case, however,
because even if a duty not to serve alcohol to visibly intoxi-
cated persons could be inferred from ORS 471.565, nothing
in the text or context of the statute indicates that the leg-
islature impliedly intended to create an independent statu-
tory right of action to enforce such a duty. Although plaintiff
correctly observes that ORS 471.565 refers to civil liability,
a common-law claim against alcohol providers for serving
visibly intoxicated persons who then injure third parties in
drunk driving accidents already existed when the statute
was enacted. See Campbell, 279 Or at 243-44 (so noting). In
light of Campbell, and the additional fact that the statute
is phrased in terms of a limitation of a right of action, it is
equally reasonable to infer that, when it referred to civil lia-
bility, the legislature meant to regulate common-law negli-
gence actions, as it is reasonable to infer that the legislature
meant to create an additional statutory right of action.
	        The fact that the statute does not provide an
express remedy for the violation of a duty also is not partic-
ularly illuminating where, as here, a private right of action
for negligently serving visibly intoxicated persons already
existed at common law. A more pertinent question in such
circumstances is whether there is any indication that, by
enacting former ORS 30.950 (1979), the legislature intended

an appropriate standard for establishing negligence per se liability. Stachniewicz,
259 Or at 587. In that case, the court stated:
     “The statute in question prevents making available alcohol to a person who
     is already visibly intoxicated. This makes the standard particularly inappro-
     priate for the awarding of civil damages because of the extreme difficulty, if
     not impossibility, of determining whether a third party’s injuries would have
     been caused, in any event, by the already inebriated person. Unless we are
     prepared to say that an alcoholic drink given after visible intoxication is the
     cause of a third party’s injuries as a matter of law, a concept not advanced
     by anyone, the standard would be one almost impossible of application by a
     factfinder in most circumstances.”
Id. at 586-87 (emphasis omitted). We have no occasion in this case to revisit that
aspect of the holding in Stachniewicz.
Cite as 358 Or 754 (2016)	767

to impose an additional or separate standard of liability for
serving visibly intoxicated persons than already existed for
common-law negligence claims. The answer to that question
is “no.” The “visibly intoxicated” standard that the legisla-
ture enacted in former ORS 30.950(1) (1979) was incorpo-
rated in this court’s statement of the common-law negligence
standard of liability for overservice of alcohol in Campbell.
279 Or at 243-44. There simply is no indication in the text
or context of former ORS 30.950 (1979) that the legislature
intended to create a statutory right of action with the same
elements or different elements from a common-law negli-
gence claim. Indeed, the legislative history of ORS 471.565
confirms that conclusion.
     2.  Legislative History
	       The substance of ORS 471.565 originally was
enacted in 1979 as former ORS 30.950 (1979), renumbered as
ORS 471.565 (2001), and former ORS 30.955 (1979), repealed
by Or Laws 1987, ch 774, § 14 . The bill that resulted in the
enactment of those statutes, House Bill (HB) 3152 (1979),
was proposed by the Oregon restaurant and beverage indus-
try in response to three decisions by this court—Wiener
v. Gamma Phi, ATO Frat., 258 Or 632, 485 P2d 18 (1971),
Campbell, and Davis.
          a.  The Common Law Backdrop
	In Wiener, the plaintiff was injured in a car accident
as she was riding home from an off-site fraternity party,
where the vehicle’s underage driver had consumed alco-
hol. The plaintiff brought common-law negligence claims
against the fraternity, the owner of the off-site venue, and
the fraternity member who had purchased the alcohol that
was provided at the party. The trial court dismissed those
claims.
	         On review, this court observed:
    “Ordinarily, a host who makes available intoxicating liquors
    to an adult guest is not liable for injuries to third persons
    resulting from the guest’s intoxication. There might be cir-
    cumstances in which the host would have a duty to deny
    his guest further access to alcohol. This would be the case
    where the host ‘has reason to know that he is dealing with
768	                                          Deckard v. Bunch

   persons whose characteristics make it especially likely
   that they will do unreasonable things.’ Such persons could
   include those already severely intoxicated, or those whose
   behavior the host knows to be unusually affected by alco-
   hol. Also included might be young people, if their ages were
   such that they could be expected, by virtue of their youth
   alone or in connection with other circumstances, to behave
   in a dangerous fashion under the influence of alcohol.”

Wiener, 258 Or 639 (citing Rappaport v. Nichols, 31 NJ 188,
156 A2d 1, 9 (1959) (footnotes omitted). With regard to the
fraternity member who supplied the alcohol and the owners
of the venue, this court acknowledged that, under the circum-
stances described above, a person could be liable to a third
person for allowing another person to become intoxicated.
258 Or at 640. However, the court concluded that the allega-
tions against the fraternity member and the venue owners
were insufficient to assert a breach of duty to the plaintiff,
because: (1) the fraternity member acted only as a conduit
in providing alcohol to the people who served it to others;
and (2) the venue owners furnished the premises, but they
had no duty to protect the guests or others from the actions
of those who were allowed to become intoxicated. Id. at
640-42. Turning to the fraternity, this court concluded that
its status as host and its direct service of alcohol to the driver
were sufficient to create a duty “to refuse to serve alcohol to
a guest when it would be unreasonable under the circum-
stances to permit him to drink.” Id. at 643. Accordingly, this
court reversed the dismissal of the common law negligence
claim against the fraternity. Id. at 643-44.
	        Six years later, in Campbell, the plaintiff alleged
that the defendant tavern owners were liable for injuries
that the plaintiff sustained in a car accident caused by a
customer to whom the owners had served alcohol while
she was “perceptibly” intoxicated. The plaintiff further
alleged that the tavern owners knew or should have known
that the customer would leave the tavern by driving a car,
thereby creating an unreasonable risk of harm to others.
Campbell, 279 Or at 239. The case was tried to the court,
which entered a judgment for the plaintiff. The tavern own-
ers appealed, arguing that the evidence was insufficient to
support the court’s verdict; the defendants did not contend
Cite as 358 Or 754 (2016)	769

that the allegations of the complaint failed to state a claim.
Id.
	        On review, this court reiterated its previous state-
ment in Wiener that a person who negligently furnishes
alcohol to a person who already is severely intoxicated may
be held liable for damages to a third person who suffers inju-
ries as a consequence. Id. at 239-40 (citing Wiener, 258 Or at
639). The court then discussed Rappaport again, and ulti-
mately adopted the following reasoning from that case:
    “When alcoholic beverages are sold by a tavern keeper to
    a minor or to an intoxicated person, the unreasonable risk
    of harm not only to the minor or the intoxicated person but
    also to members of the traveling public may readily be rec-
    ognized and foreseen; this is particularly evident in cur-
    rent times when traveling by car to and from the tavern is
    so commonplace and accidents resulting from drinking are
    so frequent.”
Id. at 240 (citing Rappaport, 156 A2d at 8-9). The court in
Campbell also noted that Oregon statutory law prohibited
the service of alcohol to “visibly” intoxicated persons and
was similar in that regard to New Jersey law, which prohib-
ited serving alcohol to “apparently” intoxicated persons. Id.
at 241 n 2 (citing former ORS 471.410(3) (1971), renumbered
as ORS 471.410(1) (1977) (“No person shall give or other-
wise make available any alcoholic liquor to a person visibly
intoxicated.”); former ORS 472.310(3) (1977), repealed by Or
Laws 1995, ch 301, § 74; Oregon Liquor Control Regulations
No. 10-065(2)). However, this court adopted the reasoning of
Rappaport as a matter of common-law negligence, not based
on or because of a statute.10 Campbell, 279 Or at 241 n 2.
	        This court in Campbell held that there was suf-
ficient evidence to support an inference that, in serving
alcohol to the patron while she was visibly intoxicated, the
tavern owners had reason to know that, upon leaving the

	10
       The court adopted the “visibly intoxicated” standard as a common-law
negligence standard, although, in the context of a negligence per se claim, this
court previously had held in Stachniewicz that the visibly-intoxicated standard
was “particularly inappropriate for the awarding of civil damages because of the
extreme difficulty, if not impossibility, of determining whether a third party’s
injuries would have been caused, in any event, by the already inebriated person.”
Stachniewicz, 259 Or at 586-87.
770	                                                     Deckard v. Bunch

tavern, she would drive away in a car. Id. at 243. The court
reasoned that,
    “[u]nder the rule of Rappaport, however, which we now
    adopt for application in such cases, a tavern keeper is neg-
    ligent if, at the time of serving drinks to a customer, that
    customer is ‘visibly’ intoxicated because at that time it is
    reasonably foreseeable that when such a customer leaves
    the tavern he or she will drive an automobile.”
Id. at 243-44.
	        This court in Campbell therefore concluded, as a
matter of first impression, that a tavern owner may be liable
in common-law negligence for damages inflicted off-premises
on a third party by a patron who had been served while vis-
ibly intoxicated. Id. at 239, 243-44.11 The court’s statement
that a tavern owner who serves a visibly intoxicated patron
is negligent should not be understood to suggest that the
issue of foreseeability has been conclusively established by
judicial notice in such circumstances. As this court stated in
Chartrand:
    “In Campbell, when we took judicial notice of the facts
    discussed above, we did not remove from the definition of
    negligence the ‘knew or should have known’ element; nor
    did we suggest by our language that the ‘knew or should
    have known’ element need not be proved at all but may be
    supplied by judicial notice. The facts that in current times
    traveling by car to and from a tavern is commonplace and
    car accidents resulting from drinking are frequent are not
    the type of indisputable facts that qualify for judicial notice
    under OEC 201. Judicial notice cannot replace the need for
    proof of an essential element of the tort claim as alleged
    in this case, i.e., proof that the defendant knew or should
    have known that the customer would drive a vehicle from
    the tavern.”
Chartrand, 298 Or at 694-95.
	       The third case leading to the 1979 legislation was
Davis. In that case, two taverns sold kegs of beer to minors
without requiring proof of age. Another minor drank some
of the beer and, after becoming intoxicated, drove his car
	11
       The court expressly noted that it had not reached that issue in Wiener. Id.
at 238.
Cite as 358 Or 754 (2016)	771

negligently, causing an accident that resulted in the death of
another person. This court held that the taverns were negli-
gent per se in violating ORS 471.130(1) (1975), “which [made]
it unlawful to sell [alcohol] to any person ‘about whom there
is any reasonable doubt of his having reached 21 years of
age,’ without first requiring [identification or other] proof of
age[.]” Davis, 284 Or at 355-57.
	       It was in that setting that the 1979 legislature con-
sidered the matter of the liability of social hosts and com-
mercial providers to third parties for overservice of alcohol.
         b.  The 1979 legislation
	       Section 1 of HB 3152, as originally introduced,
stated:
   	 “The Legislative Assembly recognizes the need to
   restrict the liability of licensees and private hosts for dam-
   ages incurred or caused by intoxicated patrons or social
   guests they have served. While there is a clear desire to
   hold responsible those licensees and private hosts who con-
   sciously or recklessly serve visibly intoxicated patrons or
   social guests, the Legislative Assembly believes that a per-
   son must be held responsible and accountable for the per-
   son’s voluntary actions when such actions are undertaken
   with a knowledge of possible, although not specifically fore-
   seeable, consequences.”
HB 3152 § 1 (1979). Section 2 of the bill provided that a
licensee was not liable for damages caused or incurred by
intoxicated patrons off the licensee’s business premises,
unless the licensee served the patron while visibly intoxi-
cated and the service was grossly negligent under the cir-
cumstances. HB 3152 § 2 (1979). Similarly, section 3 of the
bill provided that “[n]o private host is liable for damages
incurred or caused by an intoxicated social guest, unless the
private host served or provided alcohol to the guest while
visibly intoxicated and the service was grossly negligent
under the circumstances.” HB 3152 § 3 (1979).
	        The bill was first considered in the House Judiciary
Committee. At its initial hearing, a representative from
the Oregon Restaurant and Beverage Association (ORBA)
testified that, in ORBA’s view, recent court decisions had
gone beyond the “intent of the law.” Tape Recording, House
772	                                         Deckard v. Bunch

Committee on Judiciary, HB 3152, June 11, 1979, Tape 85,
Side 2 (statement of Legislative Chairman John Van Horn,
Oregon Restaurant & Beverage Association). According to
ORBA, HB 3152 would reduce insurance costs, which had
significantly increased as a result of those decisions. Id.
Van Horn told committee members that ORBA wanted all
parties to be held responsible for their actions, including
patrons and licensees. See id. (“[I]f a licensee is negligent in
serving a visibly intoxicated person, he or she should suffer
the consequences of violating the law, including payment of
a fine, suspension, or revocation of the license.”). However,
ORBA disagreed with “the theory expressed by the supreme
court—that a violation of the statute prohibiting the sale of
liquor to minors or visibly intoxicated persons should consti-
tute negligence per se—is sound public policy, as [that] act is
not always necessarily the proximate cause of the plaintiff’s
injuries.” Id.
	        According to Van Horn, ORBA’s members were will-
ing to bear part of the burden of risks of injuries to third par-
ties, but they wanted that burden limited to circumstances
where a licensee was grossly negligent. Id. In ORBA’s view,
“[i]n the Campbell case, the court shifted the burden of evi-
dence from the plaintiff to the defendant, so that in order to
escape liability, the defendant must show that he had some
specific knowledge that the particular individual in ques-
tion was not going to be driving from the establishment.”
Id. In ORBA’s estimation, a negligence standard reflected
better public policy, because responsibility would be shared
by licensees and social hosts, on the one hand, and patrons
and guests who consume the alcohol, on the other, rather
than placing the entire burden on the alcohol server, as, in
ORBA’s view, the recent case law suggested. Id.
	       At the same committee hearing, a representative
from the restaurant industry, Dave Dietz, also testified.
Dietz said that recent case law had led to problems for
licensees in acquiring insurance; he noted that, in Wiener,
the court concluded that there was no statutory presump-
tion that a licensee would be liable, whereas in Campbell,
common-law negligence liability was upheld based on the
same types of laws as Wiener, and then extended to negli-
gence per se in Davis. Tape Recording, House Committee on
Cite as 358 Or 754 (2016)	773

Judiciary, HB 3152, June 11, 1979, Tape 85, Side 2 (state-
ment of Dave Dietz). HB 3152 was the industry’s attempt
to address its concerns about how far that liability ought to
extend. Id.
	         Dietz agreed with Van Horn that the burden of the
risk of injuries needed to be better balanced between provid-
ers and consumers of alcohol. Dietz stated that
   “[s]ections 2 and 3 address directly the requirement of the
   proof of liability for the licensee and social hosts. In both
   cases, we are asking that a licensee or social host be held
   liable only in the case where they have served alcoholic bev-
   erages to a visibly intoxicated person and that server was
   grossly negligent under the circumstances then existing at
   the time of the service.”
Id. Dietz noted that the visibly intoxicated standard reflected
current law and, although potentially difficult to apply, it
was a standard that servers understand. Id. Dietz stated
that, if a server provides alcohol to a visibly intoxicated
patron, the owner of the establishment “should be liable,
and they should understand when and where that liability
begins to exist.” Id.
	        At the same hearing, Representative Frohnmayer
took issue with the proponents’ position that recent case law
had shifted the burden of risk of injury away from intoxi-
cated patrons and guests. Tape Recording, House Committee
on Judiciary, HB 3152, June 11, 1979, Tape 85, Side 2 (com-
ments of Rep Dave Frohnmayer). He described the effect of
recent court decisions as adding an additional category of
potential plaintiffs, not limiting the liability of the intox-
icated driver in any way. Id. In addition, Representative
Frohnmayer expressed concern about the bill’s proposed
gross negligence standard, which he described as impossible
to administer. Id. The following exchange is informative:
   FROHNMAYER:  “[I]sn’t it true that this bill doesn’t
   merely restore the status quo prior to the supreme court’s
   recent decision, but in fact rolls back the law as it has been
   understood for a decade or so to a point where third party
   liability is very difficult to obtain at all?
   DIETZ:  “There’s an argument that could be made that
   it rolls it back much before the ’78 decision in Campbell.
774	                                           Deckard v. Bunch

  And, of course, that’s exactly what we’re attempting to do.
  I think it takes it back very nearly to the 1971 decisions, in
  both Wiener and Stachniewicz, both of which spoke more to
  the issue of what the common law had at that point in time
  determined. We think this is something that should be
  determined statutorily. And therefore we need a statutory
  standard that addresses this issue specifically. We never
  have had a statute in this state that precisely and definitely
  addresses this very point. And because of that, the courts
  have had to do a great deal of shifting and changing to try
  to arrive at the responsibilities of the parties involved. I
  don’t think it rolls it back so much as it finally establishes a
  standard that will be consistently applied.
  FROHNMAYER:  “Well, let me see if I can spell out, what
  I’m thinking. The supreme court decided a case on the basis
  of a statute that some people feel shouldn’t have established
  a statutory standard but was taken to be. Therefore, the
  legal effect of it is, once you’ve violated the statute, then
  that’s negligence per se. That’s the first clear holding of the
  supreme court on that and that was, in the minds of many,
  including my own, an extension of the law beyond that that
  I think the legislature intended. Now, and again, speaking
  for myself, if you came and just said to us, ‘we don’t believe
  that violation of statute in this context ought to be negli-
  gence per se,’ I think I could buy it. To go back from that
  and say that not only is it not negligence per se, but that
  instead you now have to establish gross negligence, even
  after you meet the requirement that shows that the guest
  is visibly intoxicated, then I think that maybe rolls it back
  into the ’50s or the ’40s, not just the 1970s.
  DIETZ:  “Well, don’t forget, when the court held precisely
  that the violation was negligence per se, the court was not
  looking at 471.410. It looked at 471.130 which held that the
  negligence per se occurred when you served a minor. Now,
  that we think was an unintended interpretation, at least
  in terms of why the legislature passed that particular stat-
  ute. And the courts had held in 1971 that 410, 471.410 were
  intended as protection statutes—protection of minor stat-
  utes. For the court then in 1978 to turn around and say to
  our licensees that service to a minor was negligence per se
  for the actions that that minor later engaged in, and which
  ultimately led to the injury of a third party or a third par-
  ty’s property, we think entirely unintended by the enact-
  ment of 471.130 and a gross extension of the statute beyond
Cite as 358 Or 754 (2016)	775

   any reason. And, yes, we want to roll it back to make very
   clear exactly what legislative intent is. Maybe it’s not pre-
   cisely this language, but we hope it will be something that
   once and for all establishes a standard that the court can
   use in deciding the cases that are brought to it.”
Tape Recording, House Committee on Judiciary, HB 3152,
June 11, 1979, Tape 85, Side 2 (statements of Dave Dietz and
Rep Dave Frohnmayer). It is apparent from the foregoing
exchange that both Representative Frohnmayer and Dietz
were primarily concerned about the reach of Davis, where
this court had held that a violation of former ORS 471.130(1)
constituted negligence per se.
	        At a later work session on HB 3152, Dietz proposed
amendments to remove the gross negligence standards for
both licensees and social hosts in response to the committee’s
concerns. Tape Recording, House Committee on Judiciary,
HB 3152, June 26, 1979, Tape 96, Side 1 (statement of Dave
Dietz). “In other words, we would go back to what is essen-
tially the pre-[Davis] standard of common law negligence
for finding third party liability that was expressed in the
Wiener case in 1971.” Id. Dietz stated that the amendments
to delete the gross negligence standard were “to get back
towards the common law negligence test, not necessarily
that we want to go all the way back to a point where licens-
ees could be unfairly or inequitably held liable for service
to patrons.” Id. The amendments to remove the gross negli-
gence standard from HB 3152 were then adopted. Id.
	        Representative Rutherford then expressed con-
cern about the preamble of the bill, section 1, which, as
noted, provided, in part: “While there is a clear desire to
hold responsible those licensees and private hosts who con-
sciously or recklessly serve visibly intoxicated patrons or
social guests, the Legislative Assembly believes that a per-
son must be held responsible and accountable for the per-
son’s voluntary actions when such actions are undertaken
with a knowledge of possible, although not specifically fore-
seeable, consequences.” Representative Rutherford opined
that section 1 was redundant and could muddy the water.
Tape Recording, House Committee on Judiciary, HB 3152,
June 26, 1979, Tape 96, Side 1 (comment of Rep Rutherford).
776	                                                       Deckard v. Bunch

He was concerned that “if we write the statute to say what we
intend it to say, we don’t need someplace else saying, ‘what
we really mean is this.’ And it has a number of words that
can appear to add another layer of meaning to the words
in the document.” Id. A discussion ensued regarding incon-
sistencies in section 1 of the bill after the gross negligence
standard had been removed and a “common-law negligence
standard” was retained, and the committee subsequently
deleted section 1. Id.
	       Afterwards, Representative Frohnmayer stated
that perhaps a more informal expression, such as a state-
ment of legislative history, could replace the editorial state-
ment in section 1. Tape Recording, House Committee on
Judiciary, HB 3152, June 26, 1979, Tape 96, Side 1 (com-
ments of Rep Dave Frohnmayer). He then said,
    “I think it is clear that it’s the agreement of the committee,
    if the bill passes, that the liability situation with respect
    to persons who innocently serve liquor in their home or
    in some instances has gotten out of hand creating serious
    problems with respect to the availability of insurance and
    so forth and that the committee is doing its best to address
    that question by retreating at least somewhat from the
    implications of certain court decisions which have been the
    subject of the committee’s discussions. That is my under-
    standing of what the bill is doing.”
Id.12
	        As pertinent here, the discussion next centered on
section 5, concerning minors. Section 5, as initially pro-
posed, would have amended ORS 417.130(1) to provide that
a licensee shall not be liable for failure to require proof of
age for persons about whom there is reasonable doubt as to
whether they had reach the age of 21. HB 3152 § 5 (1979).

	12
        Nobody present disputed Representative Frohnmayer’s statement. At the
same time, it is apparent that other legislators, if left to their own devices, would
have preferred either more relaxed or more rigid standards for over-service lia-
bility claims. For example, Representative Rutherford commented, “Since we are
talking about legislative [intent], it seems to me that people who serve liquor to
other people should be responsible for their negligence, if any, and that term is
commonly understood[.]” Id. On the other side, Representative Bugas stated that
he did not like third party liability and would vote for all the restrictions that
could be placed on it. Id.
Cite as 358 Or 754 (2016)	777

Framing the issue, Representative Lombard contrasted this
court’s decisions in Wiener and Davis:
   “[I]n 1971, in the case of Wiener v. Gamma Phi ATO
   Fraternity at the University of Oregon, we had a situation
   in which the suit was based simply on common law neg-
   ligence and foreseeability of that against an individual
   that had sold liquor to, not an intoxicated minor, but an
   un-intoxicated minor, and the liquor was thereafter con-
   veyed to a party. * * * And the court in that kind of situation
   looked at the foreseeability on the part of the defendants
   selling the alcohol, as to whether or not that the alcohol
   being purchased would be distributed unwisely and so on
   and so forth. Now what those who support the [Davis] case,
   I think, want to say as a matter of public policy that it shall
   be presumed that sale of any alcoholic liquor to a minor will
   be consumed unwisely.”
Tape Recording, House Committee on Judiciary, HB 3152,
June 26, 1979, Tape 96, Side 1 (statement of Rep Lombard).
According to Representative Lombard, section 5 stated the
legislature’s true intent with regard to ORS 471.130(1). Id.
Representative Rutherford then moved to delete section 5 in
order to retain existing case law with respect to minors, that
is, the holding in Davis. Id.
	       Representative Frohnmayer then suggested that a
middle ground between Wiener and Davis could be found; he
was content with Wiener but thought that Davis went too far.
Id. At an ensuing work session, the committee approved an
amendment stating that no alcohol provider shall be liable
for damages caused by persons under the age of 21, “unless it
is demonstrated that a reasonable person would have deter-
mined that [proof of age] should have been requested or that
the identification [provided] was altered” or otherwise false.
HB 3152 (1979), Amendments, A-Engrossed bill (June 29,
1979). With that amendment, the committee approved HB
3152, and sent it to the House floor, where it subsequently
passed without further amendment.
	       Before the Senate Committee on State and Federal
Affairs and Rules, Dietz again testified that HB 3152 was
meant to retreat from recent court decisions which the
restaurant and beverage industry believed had gone too far
in interpreting then-existing statutes on the issue of third
778	                                          Deckard v. Bunch

party liability. Tape Recording, Senate Committee on State
and Federal Affairs and Rules, HB 3152, June 30, 1979,
Tape 9, Side 1 (statement of Dave Dietz). Dietz stated,
  “We believe [HB] 3152 is a reasonable response to the court’s
  recent efforts. We believe it would bring good balance, both
  for protecting the rights of people that are injured, as well
  as protecting the ability of a licensee or permittee to con-
  duct business in a responsible manner. * * * Matter of fact,
  we regard this bill as a measure that increase the respon-
  sibility of our permitiees and our licensees. The bill, very
  simply, protects both licensees, permittees, and social hosts
  in sections one and two of the measure, and indicates that
  a licensee, permittee, or social host would only be liable for
  damages incurred or caused by an intoxicated patron or
  guest in the event that beverages were provided to a visibly
  intoxicated patron or guest.”
Without significant discussion, HB 3152 then passed
through committee and the Senate floor, and was enacted
as Oregon Laws 1979, chapter 801, sections 1 to 6.
	       To summarize, as enacted, the pertinent statutes
provided:
  Former ORS 30.950 (1979). “No licensee or permittee
  is liable for damages incurred or caused by intoxicated
  patrons off the licensee’s or permittee’s business premises
  unless the licensee or permittee has served or provided the
  patron alcoholic beverages when such patron was visibly
  intoxicated.”
  Former ORS 30.955 (1979). “No private host is liable for
  damages incurred or caused by an intoxicated social guest
  unless the private host has served or provided alcoholic
  beverages to a social guest when such guest was visibly
  intoxicated.”
  Former ORS 30.960 (1979), renumbered as ORS 471.567
  (2001). “Notwithstanding ORS 30.950, 30.955 and 471.130,
  no licensee, permittee or social host shall be liable to third
  persons injured by or through persons not having reached
  21 years of age who obtained alcoholic beverages from the
  licensee, permittee or social host unless it is demonstrated
  that a reasonable person would have determined that identi-
  fication should have been requested or that the identification
  exhibited was altered or did not accurately describe the per-
  son to whom the alcoholic liquor was sold or served.”
Cite as 358 Or 754 (2016)	779

        c.  Case law concerning the 1979 legislation
	        This court has reviewed the legislative history of
the 1979 legislation on several previous occasions in an
effort to determine the legislative intent with respect to
its various provisions. In Sager v. McClenden, 296 Or 33,
672 P2d 697 (1983), the question was whether former ORS
30.950 (1979) created a claim for the estate of an intoxicated
patron against a tavern for fatal injuries that the decedent
had sustained in a fall after being served alcohol while he
was visibly intoxicated. Id. at 35. After reviewing the com-
mittee hearing minutes concerning HB 3152, this court
determined that the purpose of former ORS 30.950 (1979)
was to limit the liability of taverns and other commercial
alcohol providers to third parties. Id. at 37. The court stated
that section 1 of HB 3152 initially “was proposed to limit
the holding in Campbell”; the court described Campbell as
holding that “a tavern keeper is liable to third parties who
are injured in an automobile accident that results from serv-
ing a visibly intoxicated customer because it is reasonably
foreseeable that when the customer leaves the premises,
he or she will drive an automobile.” Sager, 296 Or at 38.
According to the court, once the gross negligence standard
was removed from HB 3152, section 1 of the bill, as finally
approved, “codified the holding in Campbell.” Id. at 38-39.
	        The court further stated that a “thorough reading of
the minutes of the committee hearings on HB 3152 fail[ed]
to reveal a single mention of creating a [new] claim in favor
of injured patrons[,]” and, in fact, the discussion through-
out the hearings centered on limiting a licensee’s liability to
third parties. Id. at 39. Moreover, because the text of former
ORS 30.950 (1979) was written in a way that logically lim-
ited liability rather than expanding it, the court held that
former ORS 30.950 (1979) did not create a claim in favor
of injured patrons against a tavern who served them when
visibly intoxicated. Id. at 39-40 (citation omitted) (“[Former]
ORS 30.950 only provides the condition under which a com-
mercial alcoholic beverage server becomes liable to one who
already has a claim. In light of the legislative history, we
[ ] read [former] ORS 30.950 as imposing a limitation on
the liability originally created by judicial decision.”). The
court in Sager also stated that section 3 of HB 3152, the
780	                                           Deckard v. Bunch

section concerning service to minors, “was proposed to limit
the holding in Davis” and, as finally approved, it restricted
third party liability for licensees and social hosts who serve
alcohol to minors “by replacing the negligence per se rule of
Davis with a reasonable person standard.” Id. at 39.
	        Two years later, this court again examined former
ORS 30.950 (1979) in Chartrand, a common-law negligence
action against a tavern for serving alcohol to a visibly intox-
icated patron who injured the plaintiff in a head-on vehicle
collision. Chartrand, 298 Or at 691. In that case, the jury
returned a verdict for the plaintiff, and the tavern appealed.
Id. This court reversed the judgment for the plaintiff based
on instructional error. Id. at 695.
	In dictum, the court went on to say that, on remand,
the plaintiff could proceed under one or more of three theo-
ries: (1) common-law negligence, as recognized in Campbell;
(2) negligence per se for violation of ORS Chapter 471, as
recognized in Davis; and (3) statutory liability under former
ORS 30.950 (1979), as recognized in Nearing. Chartrand,
298 Or at 695. Elaborating on the statutory liability theory,
the court said,
   “The legislature by stating, or implying in reverse lan-
   guage, that a tavern owner will be held liable for the acts of
   a person who has been served alcoholic liquor while visibly
   intoxicated, resolved the foreseeability issue as a matter of
   law. Thus, a plaintiff protected by such a statute need not
   resort to any concepts of negligence. Negligence is irrele-
   vant. The sole question is whether the defendant engaged
   in acts prohibited by the statute and whether the violation
   of the statute resulted in injury.”
Id. at 696.
	        The court then discussed the historical process
that had resulted in the enactment of former ORS 30.950
(1979). In contrast to this court’s description of the legisla-
tive history in Sager, the court in Chartrand described the
legislation as expanding the liability of commercial alcohol
providers beyond the limits established by Campbell and
Davis. Chartrand, 298 Or at 696. Quoting an analysis of the
legislative history from a student law review comment, the
court stated that, after HB 3152 was amended to remove the
Cite as 358 Or 754 (2016)	781

gross negligence standard, the purpose of the bill changed
from limiting liability to third parties to expanding it. Id.
at 696-97 (quoting Comment, Review of Oregon Legislation,
16 Willamette L Rev 191, 192-93 (1979) (“After numerous
amendments by the House Judiciary Committee, the bill
lost its liability reducing impact, yet retained the support
of commercial host lobbyists.”).13 The court then stated
that the final version of the bill resulted in two sections—
former ORS 30.950 (1979) and former ORS 30.955 (1979)—
that created liability for commercial and social hosts for
injuries caused by intoxicated persons that are served while
visibly intoxicated, “with no reference to proof of any form of
negligence.” Id. at 697.
	After Chartrand, this court considered former ORS
30.950 (1979) or former ORS 30.955 (1979) on four more occa-
sions. In Gattman, the question was whether former ORS
30.950 (1979) provided a remedy to a third party against
a tavern that served alcohol to a visibly intoxicated patron
who later stabbed the plaintiff off-premises. To answer
that question, this court reviewed the decisions that led
	13
       In support of that conclusion, the comment cited statements made by
Representative Rutherford at a work session on June 28, 1979. Elizabeth
Lee Fancher, Commercial and Social Host Liability for Dispensing Alcoholic
Beverages, 16 Willamette L Rev 191, 192 n 10 (1979) (citing Tape Recording, House
Committee on Judiciary, HB 3152, June 28, 1979, Tape 98, Side 1 (statement of
Rep Rutherford)). We find no support for that conclusion in the comments of any
legislator, including Representative Rutherford, at the June 28 work session. As
noted, the subject of that work session was an amendment to limit the holding of
Davis by prohibiting recovery against an alcohol provider for damages caused by
a minor in the absence of proof that a reasonable person would have requested
proof of age or would have determined that the identification provided was false.
House Committee on Judiciary, HB 3152, June 28, 1979, Tape 98, Side 1.
	   Representative Rutherford’s position is best captured in the following state-
ment that he made at the June 26 hearing:
    “Since we are talking about legislative [intent], it seems to me that people
    who serve liquor certainly should be responsible for their negligence, if any,
    as that term is commonly understood.”
Tape Recording, House Committee on Judiciary, HB 3152, June 26, 1979, Tape
98, Side 1.
	 The actual substantive basis for the law review comment’s conclusion may
have been the author’s belief that, in adopting “the rule of law formulated * * *
in Campbell[,]” the legislature provided a statutory standard of care in HB 3152
that would support a negligence per se claim. See Fancher, 16 Willamette L Rev
at 198-99. Whatever may be the merit of that proposition, it does not support this
court’s dictum in Chartrand that former ORS 30.950 (1979) created a statutory
liability claim against persons who serve visibly intoxicated patrons or guests.
782	                                         Deckard v. Bunch

to the enactment of the 1979 legislation, and then exten-
sively quoted this court’s review in Sager of the history of
that legislation. Gattman, 306 Or at 16-22. The court stated
that “[m]embers of the 1979 legislature would be surprised
to hear that in attempting to limit the liability of servers
of alcoholic beverages to the standard stated in Campbell,
they instead created licensee and permittee liability for all
actions of an intoxicated customer” after service to a visi-
bly intoxicated person. Id. at 22 (emphasis added). Noting
that it would be unusual to create statutory liability by pro-
viding that “no person is liable unless,” id. at 23 n 11, the
court reiterated that the legislative history set out in Sager
established that former ORS 30.950 (1979) may have been
proposed as a limitation on server liability, but it became “a
legislative codification of this court’s decision in Campbell
* * *.” Gattman, 306 Or at 23.
	        The court in Gattman acknowledged that Chartrand
provided “some support” for the assertion that the statute did
provide a statutory liability claim for the plaintiff’s situation
in Gattman. Gattman, 306 Or at 23. However, the court
distinguished Chartrand as involving the exact situation
that the legislature was concerned with—drunk driving—
and declined to hold that former ORS 30.950 (1979) created
statutory liability in an assault case. Id. at 23-24. The court
also noted that the statement in Chartrand that the plain-
tiff there could proceed on a statutory liability theory was
dictum, id. at 23, and that that dictum had been the subject
of academic criticism. Id. at 24 n 12 (citing Caroline Forell,
The Interrelationships of Statutes and Tort Actions, 66 Or
L Rev 219, 266-67 (1987) (noting that Chartrand court did
not consider wisdom of creating additional statutory action
where common law claim existed or whether legislature
intended statutory action to preempt common law claim)).
	        Later the same year, this court considered whether,
under former ORS 30.955 (1979), a tavern could maintain
a third party claim based on statutory liability against a
private host who bought his visibly intoxicated friend drinks
at the tavern before the friend drove negligently and injured
the plaintiff in an automobile accident. Solberg v. Johnson,
306 Or 484, 487-88, 760 P2d 867 (1988). Noting that former
ORS 30.955 (1979) also originated in HB 3152, the court
Cite as 358 Or 754 (2016)	783

reasoned that, if former ORS 30.950 (1979) “was designed to
hold liable for damages licensees who serve liquor to visibly
intoxicated patrons[,]” then former ORS 30.955 (1979) was
designed to hold private hosts liable for serving alcohol to
visibly intoxicated guests. Solberg, 306 Or at 489. The court
concluded that the statute was “specifically adopted to pro-
vide a remedy” against private hosts. Id.
	        We note that the third-party plaintiff tavern in
Solberg pleaded a single claim in which it alleged that the
host was “negligent” in serving alcoholic beverage[s] to
someone who was visibly intoxicated in violation of [former]
ORS 30.955. In Solberg, the court did not cite Chartrand,
nor did it indicate whether foreseeability was material to a
statutory liability claim under former ORS 30.955 (1979). In
short, neither the court nor the parties addressed whether,
and if so, how, the elements of a statutory liability claim dif-
fered from those of a negligence claim.
	        In a case involving an off-premises assault similar
to Gattman, the plaintiff asserted claims based on common-
law negligence, negligence per se under ORS 471.410(1),
and statutory liability under former ORS 30.950 (1979).
Hawkins v. Conklin, 307 Or 262, 264-65, 768 P2d 66 (1988).
In Hawkins, this court affirmed its holding in Gattman that
former ORS 30.950 (1979) does not provide a statutory rem-
edy in favor of plaintiffs injured in an assault.14 Id. at 265.
The court then discussed the “operation of [former] ORS
30.950 in common law negligence actions[.]” Id. at 266.
	        As background for its discussion of how the statute
affected common-law claims, the court in Hawkins again
reviewed the legislative history of former ORS 30.950 (1979).
Id. at 267-68. Citing Sager, the court stated that, despite the
restaurant and beverage industry’s desire to “roll back” the
law to its status before Campbell, “the statute as enacted
codified the holding of Campbell.” Id. The court also con-
cluded that “the legislative history did [not] indicate an
intent to distinguish between the types of risks associated
with intoxication.” Id. at 268 n 6. Noting that the “purpose
	14
      The court also reaffirmed its decision in Stachniewicz that former ORS
471.410(3) (1971), renumbered as ORS 471.410(1) (1977) is not an appropriate
standard for establishing negligence per se. Hawkins, 307 Or at 265.
784	                                                       Deckard v. Bunch

of [former] ORS 30.950 was to protect commercial alcohol
servers, not to protect a particular class of plaintiffs, such as
those who were injured by intoxicated drivers[,]” the court
stated that the statute did not limit common law recovery
to injuries caused by intoxicated drivers. Id. Because former
ORS 30.950 (1979) provided that “[n]o licensee or permit-
tee is liable * * * unless,” the court held that “in common
law negligence actions governed by [former] ORS 30.950,
serving alcohol to someone who is visibly intoxicated is the
only conduct for which tavern owners may be held liable for
off-premises injuries.” Therefore, the court held, “to state
a common law negligence claim that is not barred by [for-
mer] ORS 30.950, the plaintiff must allege that the licensee
or permittee served alcohol to the person who injured the
plaintiff when that person was visibly intoxicated.” Id. Thus,
the court in Hawkins essentially treated former ORS 30.950
(1979) as imposing a statutory limit on common-law negli-
gence claims.
	        Finally, in Grady v. Cedar Side Inn, Inc., 330 Or
42, 997 P2d 197 (2000), the plaintiff was a passenger in a
car that struck a power pole and overturned. The plaintiff
and the driver were both intoxicated, having spent the day
consuming alcoholic beverages, some purchased at an inn
and some at a convenience store. The plaintiff sued the inn
and convenience store for common-law negligence and stat-
utory liability under former ORS 30.950 (1987),15 alleging
that both defendants had served the driver while he was
visibly intoxicated. Id. at 45. The issue before this court was
whether the plaintiff could recover even though he had par-
ticipated in the driver’s intoxication by purchasing some of
the alcohol for him. Id. at 44. This court rejected the defen-
dants’ argument that the plaintiff’s complicity in the driv-
er’s intoxication precluded his recovery on the ground that
such a defense would be inconsistent with the legislature’s
decision to abolish contributory negligence as a defense. Id.
at 47. The court also concluded that the plaintiff was not
barred as a matter of law from recovery under his statutory
claim because nothing in the text or context of former ORS
	15
       As elaborated below, Grady involved a later version of former ORS 30.950
(1987) that did not vary, insofar as pertinent here, from the original version of the
statute.
Cite as 358 Or 754 (2016)	785

30.950 (1987) limited liability under the statute to “inno-
cent” third parties. Id. at 48-49. Nor was the plaintiff barred
from recovery as a matter of law because he was a “social
host” who had purchased alcohol for the driver. Id. at 49.
The court ultimately stated that the plaintiff’s possible sta-
tus as a “social host” may have affected the apportionment
of relative fault, but that status did not bar the plaintiff
from recovery under the statute. Id. (“[Former] ORS 30.950
subjects licensees, permittees, and social hosts to liability to
third parties for injuries caused by the intoxicated patron
or guest whom they served. * * * That is exactly the type of
claim that the statute permits.”).
          d.  The intent of the 1979 legislation revisited
	         From our review of the legislative history of former
ORS 30.950 (1979) and former ORS 30.955 (1979), as well as
this court’s prior decisions examining that legislative his-
tory, it does not appear that this court has previously con-
sidered the recordings of the 1979 legislative hearings on
HB 3152 that we have discussed here. Instead, this court’s
previous consideration of the legislative history appears to
have been confined to committee minutes. See Sager, 296
Or at 37 n 2 (“legislative history” consisted of minutes
from committee hearings); id. at 39 (“A thorough reading
of the minutes of the committee hearings on HB 3152 fails
to reveal a single mention of creating a claim in favor of
injured patrons.” (Emphasis added.)). However, our review
of the recordings indicates that the conclusions that this
court drew from the legislative history before it in Sager,
296 Or at 38-39, Gattman, 306 Or at 23, and Hawkins, 307
Or at 267-68, were essentially accurate: In enacting former
ORS 30.950 (1979) and former 30.955 (1979), the legislature
ultimately approved the holding in Campbell and intended
to limit the holding in Davis. At no time during hearings on
HB 3152 did anyone suggest that its enactment would cre-
ate statutory liability that was different from common law
liability. On the contrary, the focus throughout the hearings
was on whether the perceived reach of the Campbell and
Davis decisions should be statutorily confined.16
	16
       See Tape Recording, House Committee on Judiciary, HB 3152, June 11,
1979, Tape 85, Side 2 (statement of Legislative Chairman John Van Horn, Oregon
786	                                                      Deckard v. Bunch

	        The legislative history of HB 3152, as amplified by
the full record of hearings on that bill, shows that its ulti-
mate purpose was to limit the liability of alcohol providers in
serving visibly intoxicated patrons. Comments made at the
committee hearings on the bill repeatedly stated preferences
for a common-law negligence standard and for rejecting a
gross negligence standard.17 It is true that the proponents of
HB 3152 and perhaps some legislators may have understood
this court’s decision in Campbell as having prescribed a neg-
ligence per se standard for alcohol providers who serve visi-
bly intoxicated persons.18 However, those statements do not

Restaurant & Beverage Association) (supporting concept of limited liability in
HB 3152 because recent court decisions had gone beyond law’s intent); id. (state-
ment of Dave Dietz) (stating that recent case law led to problems for licensees in
acquiring insurance and HB 3152 attempted to address concerns about extent of
liability); id. (statement of Rep Dave Frohnmayer) (stating that recent court deci-
sion based on statute resulted in negligence per se, which went too far in many
opinions, including his own); Tape Recording, House Committee on Judiciary,
HB 3152, June 26, 1979, Tape 96, Side 1 (comments of Rep Dave Frohnmayer)
(summarizing legislative intent by stating that liability situation had gotten out
of hand and committee was addressing problem by retreating from recent court
decisions; expressing desire for middle ground between Wiener and Davis because
Davis had gone too far); id. (comment of Rep Rutherford) (stating that section 1 of
HB 3152—expressing legislature’s acknowledgement of need to restrict liability
of licensees and hosts—was redundant); id. (comment of Rep Bugas) (expressing
displeasure with third party liability and desire to place restrictions on it); Tape
Recording, Senate Committee on State and Federal Affairs and Rules, HB 3152,
June 30, 1979, Tape 9, Side 1 (statement of Dave Dietz) (stating that HB 3152 was
designed to back away from recent court decisions).
	17
        Tape Recording, House Committee on Judiciary, HB 3152, June 11,
1979, Tape 85, Side 2 (statements of Van Horn and Dietz); id. (statement of Rep
Frohnmayer) (Negligence per se “was, in the minds of many, including my own,
an extension of the law beyond that that I think the legislature intended.”); Tape
Recording, House Committee on Judiciary, HB 3152, June 26, 1979, Tape 96,
Side 1 (statement of Rep Lombard) (“[T]he standard * * * in the bill is basically
negligence.”); id. (statement of Rep Rutherford) (“[W]e’ve adopted a negligence
standard[.]”).
	18
        For example, Van Horn described Campbell as shifting the burden of
producing evidence from the plaintiff to a defendant-licensee by requiring the
licensee to show some specific knowledge that the intoxicated patron was not
going to drive from the tavern. Tape Recording, House Committee on Judiciary,
HB 3152, June 11, 1979, Tape 85, Side 2 (statement of Legislative Chairman
John Van Horn, Oregon Restaurant & Beverage Association). Van Horn fur-
ther described Campbell as reflecting this court’s theory “that a violation of the
statute prohibiting the sale of liquor to * * * visibly intoxicated persons should
constitute negligence per se * * *.” Id. Similarly, Dietz described the industry’s
concern with the shift from Wiener—where no statutory presumption of liability
existed—to Campbell—where common law negligence was based on statutes and
OLCC regulations—to Davis—where common law negligence was extended to
negligence per se. Id. (statement of Dave Dietz).
Cite as 358 Or 754 (2016)	787

reflect a proper understanding of the holding of Campbell.
As noted, to prevail in a common-law negligence claim
based on overservice under Campbell, a plaintiff still had
to plead and prove that the defendant knew or should have
known that a visibly intoxicated patron would create an
unforeseeable and unreasonable risk of harm to others off
the defendant’s premises. See Chartrand, 298 Or at 694-95
(“Judicial notice cannot replace the need for proof of an
essential element of the tort claim as alleged in this case,
i.e., proof that the defendant knew or should have known
that the customer would drive a vehicle from the tavern.”).
	In former ORS 30.950 (1979) and former ORS 30.955
(1979), the legislature effectively said that liability may go
as far as Campbell but no farther. The result was legislation
that limited liability for alcohol providers by describing the
only circumstances under which they could be liable in a
common-law negligence claim—i.e., for serving alcohol to a
visibly intoxicated person. Consistently with that purpose,
the legislation as enacted did not state that an alcohol pro-
vider is liable for serving visibly intoxicated persons, which
could indicate that one or more aspects of foreseeability
would not need to be shown; instead, the legislation pro-
vided that no alcohol server is liable unless, which indicates
a limitation on liability. Because, as the record shows, leg-
islative committee members expressed skepticism toward
even a negligence per se standard, it seems highly unlikely
that they would have consciously approved legislation cre-
ating statutory liability that would hold an alcohol provider
liable for overservice without regard to foreseeability.
	        Unfortunately, this court stated in dictum in
Chartrand that, after the gross negligence standard was
removed from HB 3152, the bill’s effect was not to limit alco-
hol provider liability but, rather, to expand it. Chartrand,
298 Or at 697. As discussed, there is no indication in the
legislative record that the rejection of the proposed gross
negligence standard signaled such a change in the bill’s
purpose. That standard was meant to “roll back the law”
from ORBA’s understanding of Campbell as setting a negli-
gence per se standard and to retreat to what ORBA under-
stood to be an earlier state of the law. See Tape Recording,
House Committee on Judiciary, HB 3152, June 11, 1979,
788	                                                   Deckard v. Bunch

Tape 85, Side 2 (comments of Rep Dave Frohnmayer). It is
illogical to infer that the legislature’s rejection of the gross
negligence standard was more than a partial retreat from
the proponents’ goals. After the gross negligence standard
was removed, committee members continued to state that
the bill was intended to limit liability for alcohol providers
who serve visibly intoxicated persons.19 Moreover, when the
amended bill was presented to the Senate committee, indus-
try representative Dietz still described the intent of HB 3152
as backing away from recent court decisions and protect-
ing alcohol providers. Tape Recording, Senate Committee
on State and Federal Affairs and Rules, HB 3152, June 30,
1979, Tape 9, Side 1 (statement of Dave Dietz).
	        In short, the 1979 legislature ultimately enacted
compromise legislation that rejected both a gross negli-
gence standard and a negligence per se standard for alco-
hol providers and, as a middle ground, endorsed this court’s
common-law negligence standard in Campbell. Because
that standard requires a plaintiff to show that the defen-
dant knew or should have known that its conduct created an
unreasonable and unforeseeable risk of harm to the plaintiff
and limits liability to reasonably foreseeable harm, there is
no basis to conclude that, by enacting HB 3152, the legis-
lature intended to create a form of statutory liability that
eliminated those foreseeability requirements. In fact, to so
conclude would directly contradict the legislative history
that this court has reviewed in its decisions since 1979.
	        Which brings us to back to Chartrand. In light
of the foregoing analysis, we must disavow the dictum in
Chartrand stating that, by enacting former ORS 30.950
(1979), the legislature intended to create statutory liability
for alcohol providers that effectively dispensed with a foresee-
ability requirement. See, e.g., ODOT v. Alderwoods (Oregon),
Inc., 358 Or 501, 520 n 8, __ P3d __ (2015) (disavowing

	19
       See id. (comments of Rep Dave Frohnmayer) (summarizing legislative
intent by stating that liability situation had gotten out of hand and committee
was addressing problem by retreating from recent court decisions); (comment
of Rep Rutherford) (stating that section 1 of HB 3152—expressing legislature’s
acknowledgement of need to restrict liability of licensees and hosts—was redun-
dant); (comment of Rep Bugas) (expressing displeasure with third party liability
and desire to place restrictions on it).
Cite as 358 Or 754 (2016)	789

dictum that was “not supported by any authority”); State
v. Christian, 354 Or 22, 40, 307 P3d 429 (2013) (overruling
prior decisions that extended, without explanation, over-
breadth analysis beyond free-speech cases). As noted, the
student comment on which the court relied to state that
the legislation ultimately expanded liability for alcohol pro-
viders did not support the court’s dictum. In addition, the
court’s reliance on Sager for that proposition was misplaced.
As discussed, this court in Sager held that the purpose of
HB 3152 was to approve the common-law negligence stan-
dard set out in Campbell, which, as this court stated in
Chartrand, retained a foreseeability requirement.20
           e.  Later statutory amendments
	        Although we have determined that ORS 30.950
(1979) was not intended to create a statutory right of action
that exists independently of a common law negligence claim
for licensees or hosts who serve alcohol to visibly intoxicated
patrons or guests, our review would be incomplete without
considering whether any subsequent amendments to that
statute created such liability.
	        In 1987, the legislature combined former ORS
30.950 (1979) and former ORS 30.955 (1979) into one statue,
which continued as former ORS 30.950 (1987), renumbered
as ORS 471.565 (2001).21 Or Laws 1987, ch 774, § 13. That
legislation also added a requirement that plaintiffs prove

	20
       Unlike the dictum in Chartrand, this court’s statements in Solberg and
Grady that the plaintiffs there could maintain claims for statutory liability based
on former ORS 30.950 (1979) were actual holdings of those cases. However, in nei-
ther of those cases did the court actually decide that any such claim has different
elements than a common law negligence claim. Accordingly, we need not recon-
sider those cases here except to disavow any suggestion in them that, in enacting
HB 3152 (1979), the legislature intended to create an independent statutory right
of action with different elements from a common-law negligence claim.
	 We further conclude that we need not reconsider this court’s decision in
Gattman. As discussed, although the court in Gattman did acknowledge the dic-
tum in Chartrand, it also warily treated it as such and ultimately distinguished
Chartrand in concluding that the plaintiff was not entitled to recover on a statu-
tory liability theory. Gattman, 306 Or at 23-24.
	21
        Former ORS 30.950 (1987) provided:
    	 “No licensee, permittee or social host is liable for damages incurred or
    caused by intoxicated patrons or guests off the licensee, permittee or social
    host’s premises unless:
790	                                                    Deckard v. Bunch

visible intoxication by “clear and convincing evidence.” Id.
In 1997, a pre-action notice requirement was added for any
action against a social host or commercial alcohol provider
for alcohol-related injury or damage. Or Laws 1997, ch 841,
§ 1. Then, in 2001, the statute was amended to read as it
does now, and it was renumbered as ORS 471.565. Or Laws
2001, ch 534, § 1.
	        The 2001 amendments were enacted in response to
two decisions by this court, Grady, which we already have
discussed, and Fulmer v. Timber Inn Restaurant and Lounge,
Inc., 330 Or 413, 9 P3d 710 (2000). In Fulmer, the plaintiffs
sought recovery from a restaurant that served one of the
plaintiffs while he was visibly intoxicated, after which he
had injured himself in a fall on the restaurant’s premises.
Id. at 416. The plaintiff asserted claims for common-law neg-
ligence and negligence per se based on ORS 471.410(1), but
did not allege statutory liability under former ORS 30.950
(1993). Id. at 417. This court affirmed dismissal of the neg-
ligence per se claim. Id. at 418-19 (citing Stachniewicz, 259
Or at 586-87; Hawkins, 307 Or at 265). On the common-law
negligence claim, the court concluded that an intoxicated
patron could assert a claim against an alcohol provider for
damages caused by the patron’s intoxication. Id. at 427.
	        In response to Grady and Fulmer, the 2001 legis-
lature amended former ORS 30.950 (1999), renumbered as
ORS 471.565 (2001). As a result, ORS 471.565 now provides,
in part:
   	 “(1)  A patron or guest who voluntarily consumes alco-
   holic beverages served by a person licensed by the Oregon
   Liquor Control Commission, a person holding a permit
   issued by the commission or a social host does not have a
   cause of action, based on statute or common law, against
   the person serving the alcoholic beverages, even though the
   alcoholic beverages are served to the patron or guest while
   the patron or guest is visibly intoxicated. The provisions
   of this subsection apply only to claims for relief based on

   	 “(1) The licensee, permittee or social host has served or provided the
   patron alcoholic beverages to the patron or guest, while the patron or guest
   was visibly intoxicated; and
   	   “(2)  The plaintiff proves by clear and convincing evidence that the patron
   or guest was served alcoholic beverages while visibly intoxicated.”
Cite as 358 Or 754 (2016)	791

   injury, death or damages caused by intoxication and do not
   apply to claims for relief based on injury, death or damages
   caused by negligent or intentional acts other than the ser-
   vice of alcoholic beverages to a visibly intoxicated patron or
   guest.
   	 “(2)  A person licensed by the Oregon Liquor Control
   Commission, person holding a permit issued by the com-
   mission or social host is not liable for damages caused by
   intoxicated patrons or guests unless the plaintiff proves by
   clear and convincing evidence that:
   	 “(a)  The licensee, permittee or social host served or
   provided alcoholic beverages to the patron or guest while
   the patron or guest was visibly intoxicated; and
   	 “(b)  The plaintiff did not substantially contribute to
   the intoxication of the patron or guest by:
   	 “(A)  Providing or furnishing alcoholic beverages to the
   patron or guest;
   	 “(B)  Encouraging the patron or guest to consume or
   purchase alcoholic beverages or in any other manner; or
   	 “(C)  Facilitating the consumption of alcoholic bever-
   ages by the patron or guest in any manner.”
Or Laws 2001, ch 534, § 1. Subsection (1) was intended to
overturn this court’s holding in Fulmer, and subsection (2)
was intended to limit the holding in Grady. See, e.g., Minutes,
Senate Committee on the Judiciary, SB 925, Mar 13, 2001,
1 (stating that focus of bill is to eliminate claims for intox-
icated persons who injure themselves); Testimony, Senate
Committee on Judiciary, SB 925, Mar 13, 2001, Ex A (state-
ment of Bill Perry describing bill as “legislation to ensure
than an establishment is not liable if customers who con-
sume alcohol under their own free-will injure themselves”).
	        Defendant and amicus curiae argue that the later
amendments to the 1979 legislation mark the legislature’s
continuing efforts to limit the liability of alcohol providers.
In their view, a plaintiff’s burden was increased by the addi-
tion of the clear and convincing evidence standard, and the
requirement that plaintiffs prove that they did not substan-
tially contribute to the intoxication of the person that caused
the injury.
792	                                       Deckard v. Bunch

	         For his part, plaintiff focuses on the 2001 amend-
ments and argues that the phrase “does not have a cause
of action, based on statute or common law” indicates that
the legislature reaffirmed its previous provision of a stat-
utory liability claim for serving a visibly intoxicated per-
son. Plaintiff argues that, if a statutory liability claim did
not already exist, the legislature would not have prohibited
statutory claims for persons injured as a result of their
own voluntary intoxication. In support of that argument,
plaintiff cites the statement of the legislative counsel who
drafted that part of the amendment: “[I]t occurred to me
that perhaps it would be better to make it clear that this
law that—this change to the law—would in fact not allow
suits under theories, not only for common-law negligence,
which is what is specified in the bill, but also under any the-
ory.” Tape Recording, Senate Committee on Judiciary, SB
925, March 13, 2001, Tape 57, Side A (statement of Dave
Heynderickx). In plaintiff’s view, if the legislature had
never intended for ORS 471.565 or its predecessors to pro-
vide statutory rights of action, then it would not have been
necessary—when implementing the change in the law to
prohibit first party claims—to expressly deny a statutory
liability claim to future plaintiffs.
	        Defendant responds that plaintiff’s argument fails
for four reasons. First, defendant notes that subsection (1)
concerns first-party claims, not third-party claims, so there
was no reason for the legislature to refer to subsection (2) in
subsection (1). Second, defendant argues, legislative counsel
would have known that this court had previously held that
subsection (2) did not create liability in third-party cases.
Third, defendant asserts, when explaining the amendment,
legislative counsel did not refer to subsection (2), which he
likely would have done if that was the statute to which he
meant to refer. From defendant’s perspective, the purpose of
the “based on statute or common law” phrase was to make
clear that first-party claims could not be brought under any
theory, including liability under statutes not yet considered
by the courts. Finally, defendant argues that whatever the
2001 legislature may have thought about the originally
enacted version of the law could not have altered that law’s
actual effect; if former ORS 30.950 (1979) and former ORS
Cite as 358 Or 754 (2016)	793

30.955 (1979) did not create a statutory claim when enacted,
the 2001 legislature’s contrary belief would not matter.
	        In our view, the most that can be said for the provi-
sion in the 2001 amendment referring to liability based on
“statute” is that, in light of Chartrand, Solberg, and Grady,
the legislature was simply clarifying that the limits that it
imposed would apply to statutory as well as common law
claims. In short, that amendment is not pertinent to the
issue of whether the 1979 legislature intended to create
statutory liability or the elements that would be included in
such a claim, nor did it create new statutory liability itself.
                         III. CONCLUSION
	        In sum, we conclude that, in enacting former ORS
30.950 (1979) and former ORS 30.955 (1979), the legislature
did not intend to create a statutory right of action against
social hosts or commercial providers for overservice of alcohol
to visibly intoxicated guests or patrons that dispenses with
any elements of a common law negligence claim. Instead, as
enacted, the legislation limited this court’s holding in Davis
that a violation of ORS 471.130 (1975) constituted negligence
per se, and it approved the common law negligence standard
set out in this court’s decision in Campbell, including the
requirement that a plaintiff must establish that, when he or
she served a visibly intoxicated person, the defendant knew
or should have known of an unreasonable risk of harm to an
injured third party.
	       Because the later amendments to the statute
also did not create such a statutory right of action, ORS
471.565(2) does not provide a right of action against alcohol
providers that has elements independent of a claim for com-
mon law negligence. It follows that the circuit court prop-
erly dismissed plaintiff’s statutory liability claim and that
the Court of Appeals erred in reversing the judgment for
defendant.22
	       The decision of the Court of Appeals is reversed,
and the judgment of the circuit court is affirmed.

	22
       Because of our conclusion that the trial court did not err in dismissing
plaintiff’s statutory liability claim, we need not address defendant’s harmless
error argument.